DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Application 16151,191 filed on 10/3/18 and is a CON of 16/143,305 09/26/2018 which is a CON of 15/973,406 05/07/2018 which is a CIP of PCT/US17/31721 05/09/2017 which claims benefit of 62/333,589 05/09/2016 and claims benefit of 62/350,672 06/15/2016 and claims benefit of 62/412,843 10/26/2016 and claims benefit of 62/427, 141 11/28/2016 and said 15/973,406 05/07/2018 claims benefit of 62/540,557 08/02/2017 and claims benefit of 62/562,487 09/24/2017 and claims benefit of 62/583,487 11/08/2017 and said 16/143,305 09/26/2018 is a CON of  PCT/US18/45036 08/02/2018 which is a CON of 15/973,406 05/07/2018 and claims benefit of 62/540,557 08/02/2017 and claims benefit of 62/540,513 08/02/2017and  claims benefit of 62/562,487 09/24/2017 and claims benefit of 62/583,487 11/08/2017 and said 16/143,305 09/26/2018 claims benefit of 62/583,487 11/08/2017.

Response to Amendment
This office action is in response to the amendment/arguments filed on 2/20/2021 wherein claims 1-20 are pending and ready for examination. No new or canceled claims have been cited.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4-5, 7-9, 11-12, 14-16 and  18-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0011278 A 1, Brown et al, hereinafter referenced as Brown.

As to independent claim 1, Brown teaches “A monitoring system for data collection in an industrial environment, the system comprising: a data collector communicatively coupled to a plurality of input channels connected to data collection points operationally coupled to at least one industrial component, wherein the at least one industrial component is vibrationally coupled to at least a second industrial component in the industrial environment;” ([abstract] a monitoring system of an industrial system. Moreover, fig 2 wherein item 220 "data input" reads on "a data collector communicatively coupled to a plurality of input channels", wherein a plurality of acoustic sensor 260 as in [0036], the plurality of sensors are affixed at the plurality of The pinging or acoustic signal generator is a piezoelectric driven mechanical oscillator that can be used to excite the pipe into resonance, or a "hammer" type device for delivering a mild impulse to the pipe.” reads on “one industrial component is vibrationally coupled to at least a second industrial component in the industrial environment”, also see [0043-0045] and claims 14-15, “pinging”, “acoustic generator”, “measure a frequency response”, “excite”. The terms one industrial and a second industrial components could be represented by any of the components shown in fig 1-3.)
“a data storage structured to store a plurality of stored system response patterns associated with noise detection during operation of the at least one industrial component;” ([0033-0034] comparison with noise signature/ pattern and based on change in noise is detected, wherein such signature is stored in database as in [0039-0040] "baseline data stored in the memory”, "baseline", "baseline signal”, reads on "library". Due to a wide range of possible noise events take place such as, for example in [0033-0035] "change in noise signature," wherein such signature could be a cracking event which has its specific corresponding signature, or it could be corrosion which has its corresponding signature that differs from the first one and differs from other events of acoustic patterns". [0052] "Thus, the detected acoustic signature may provide a basis for predicting corrosion or fouling conditions in the system".)
“a data acquisition circuit structured to interpret a plurality of detection values from the collected data, each of the plurality of detection values corresponding to at least one of the plurality of input channels;” (fig 1-2, the data is fed from the detector/sensors to the data input, external input and then memory, such elements individually or in combination reads on "data acquisition circuit" and wherein such circuit is coupled to a detection unit wherein data to be determined and detected and events to be diagnosed [0034-0041], see the details in fig 8 and [0093-0094]. Moreover, [0036], the plurality of sensors are affixed at the plurality of segments/ channels, in [0036] for example, a one segment has been provided as an example out of the plurality of segments within the industrial system of a plurality of segments. [0052] "Thus, the detected acoustic signature may provide a basis for predicting corrosion or fouling conditions in the system". See claims 14-15 and [0061].)
“a data analysis circuit structured to: analyze the collected data; determine a measured noise pattern for the at least one industrial component; compare the measured noise pattern to the plurality of stored system response patterns to determine an identified noise pattern;” (fig 8 and [0093-0094] and claims 1- 3, the process of analyzing the input data and diagnosing the defect and its type based on comparison with the baseline and noise signature within an industrial system, is illustrated, also see [0033-0035] "detect the change in the noise signature". Moreover, figs 5A-B and fig 1-2 
“and a response circuit structured to modify data collection from at least one input channel connected to data collection points operationally coupled to the second industrial component in response to the identified noise pattern.” ([0040] “This makes it possible to make a software adjustment in the circuitry of the monitoring electronics, without changing the circuit arrangement”, wherein the adjustment reads on “modify”. Furthermore, [0052] "Thus, the detected acoustic signature may provide a basis for predicting corrosion or fouling conditions in the system
As to independent claim 8, Brown teaches “A computer-implemented method for data collection in an industrial environment, the method comprising: collecting data from a plurality of input channels communicatively coupled to a data collector, wherein an at least one industrial component is vibrationally coupled to at least a second industrial component in the industrial environment;” ([abstract] a monitoring system of an industrial system, wherein the system includes a microprocessor as in [0021], [0030] and [0040]. Moreover, fig 2 wherein item 220 "data input" reads on "a data collector communicatively coupled to a plurality of input channels", wherein a plurality of acoustic sensor 260 as in [0036], the plurality of sensors are affixed at the plurality of segments/ channels, in [0036] for example, a one segment has been provided as an example out of the plurality of segments within the industrial system of a plurality of segments which reads on "a plurality of input channels connected to data collection points operationally coupled". See fig 1-2 and [0034-0041]. Moreover, [0005], [0041], fig 5A-B and [0058-0060] wherein the industrial system includes pipes as in [0004], fig 1-2 and [0022], [0024], [0034-0036] pipe 102 which is an example of one pipe out of the plurality of pipes which reads on “plurality of channels”. Moreover, [0053] “The pinging or acoustic signal generator is a piezoelectric driven mechanical oscillator that can be used to excite the pipe into resonance, or a "hammer" type device for delivering a mild impulse to the pipe.” reads on “one industrial component is vibrationally coupled to at least a second industrial component in the industrial environment”, also see [0043-0045] and claims 14-15, “pinging”, “acoustic generator”, “measure a frequency response”. The terms one industrial and a second industrial components could be represented by any of the components shown in fig 1-3.)
baseline data stored in the memory”, "baseline", "baseline signal”, reads on "library". Due to a wide range of possible noise events take place such as, for example in [0033-0035] "change in noise signature," wherein such signature could be a cracking event which has its specific corresponding signature, or it could be corrosion which has its corresponding signature that differs from the first one and differs from other events of plugging signature, i.e. a plurality of signatures/ patterns of a plurality of segments and pipes, see fig 8, [0093] "acoustic patterns". [0052] "Thus, the detected acoustic signature may provide a basis for predicting corrosion or fouling conditions in the system".)
“interpreting a plurality of detection values from the collected data, wherein each of the plurality of detection values corresponds to at least one of the plurality of input channels;” (fig 1-2, the data is fed from the detector/sensors to the data input, external input and then memory, such elements individually or in combination reads on "data acquisition circuit" and wherein such circuit is coupled to a detection unit wherein data to be determined and detected and events to be diagnosed [0034-0041], see the details in fig 8 and [0093-0094]. Moreover, [0036], the plurality of sensors are affixed at the plurality of segments/ channels, in [0036] for example, a one segment has been provided as an example out of the plurality of segments within the industrial system of a plurality of segments. [0052] "Thus, the detected acoustic signature may provide a basis for predicting corrosion or fouling conditions in the system". See claims 14-15 and [0061].)
“determining a measured noise pattern for the at least one industrial component in response to the plurality of detection values; comparing the measured noise pattern to the plurality of stored system response patterns to determine an identified noise pattern;” (fig 8 and [0093-0094] and claims 1- 3, the process of analyzing the input data and diagnosing the defect and its type based on comparison with the baseline and noise signature within an industrial system, is illustrated, also see [0033-0035] "detect the change in the noise signature". Moreover, figs 5A-B and fig 1-2 wherein the industrial system/components are illustrated. Also see [0030-0041]. Furthermore, [0052] "Thus, the detected acoustic signature may provide a basis for predicting corrosion or fouling conditions in the system", see claims 14-15 and [0061].)
“and modifying data collection from at least one input channel connected to data collection points operationally coupled to the second industrial component in response to the identified noise pattern.” ([0040] “This makes it possible to make a software adjustment in the circuitry of the monitoring electronics, without changing the circuit arrangement”, wherein the adjustment reads on “modify”. Furthermore, [0052] "Thus, the detected acoustic signature may provide a basis for predicting corrosion or fouling conditions in the system", see claims 14-15. Brown teaches modifying the data collection, which is applied to the equipment and segments of the system of figs 1-5, one of ordinary skill in the art would contemplate that such system includes a first channel and a second equipment connected to such channel. Moreover, one of ordinary skill in the art would contemplate that the collection decision is based on the detection of 

As to independent claim 15, Brown teaches “An apparatus for monitoring data collection in an industrial environment, the apparatus comprising: a data collector communicatively coupled to a plurality of input channels connected to data collection points on at least one industrial component, wherein the at least one industrial component is vibrationally coupled to at least a second industrial component in the industrial environment;” ([abstract] a monitoring system of an industrial system. Moreover, fig 2 wherein item 220 "data input" reads on "a data collector communicatively coupled to a plurality of input channels", wherein a plurality of acoustic sensor 260 as in [0036], the plurality of sensors are affixed at the plurality of segments/ channels, in [0036] for example, a one segment has been provided as an example out of the plurality of segments within the industrial system of a plurality of segments which reads on "a plurality of input channels connected to data collection points operationally coupled". See fig 1-2 and [0034-0041]. Moreover, [0005], [0041], fig 5A-B and [0058-0060] wherein the industrial system includes pipes as in [0004], fig 1-2 and [0022], The pinging or acoustic signal generator is a piezoelectric driven mechanical oscillator that can be used to excite the pipe into resonance, or a "hammer" type device for delivering a mild impulse to the pipe.” reads on “one industrial component is vibrationally coupled to at least a second industrial component in the industrial environment”, also see [0043-0045] and claims 14-15, “pinging”, “acoustic generator”, “measure a frequency response”. The terms one industrial and a second industrial components could be represented by any of the components shown in fig 1-3.)
“a data storage structured to store a plurality of stored system response patterns associated with noise detection during operation of the at least one industrial component;” ([0033-0034] comparison with noise signature/ pattern and based on change in noise is detected, wherein such signature is stored in database as in [0039-0040] "baseline data stored in the memory”, "baseline", "baseline signal”, reads on "library". Due to a wide range of possible noise events take place such as, for example in [0033-0035] "change in noise signature," wherein such signature could be a cracking event which has its specific corresponding signature, or it could be corrosion which has its corresponding signature that differs from the first one and differs from other events of plugging signature, i.e. a plurality of signatures/ patterns of a plurality of segments and pipes, see fig 8, [0093] "acoustic patterns". [0052] "Thus, the detected acoustic signature may provide a basis for predicting corrosion or fouling conditions in the system".)
Thus, the detected acoustic signature may provide a basis for predicting corrosion or fouling conditions in the system". See claims 14-15 and [0061].)
“a data analysis circuit structured to: determine a measured noise pattern for the at least one industrial component in response to the collected data; compare the measured noise pattern to the plurality of stored system response patterns to determine an identified noise pattern;” (fig 8 and [0093-0094] and claims 1- 3, the process of analyzing the input data and diagnosing the defect and its type based on comparison with the baseline and noise signature within an industrial system, is illustrated, also see [0033-0035] "detect the change in the noise signature". Moreover, figs 5A-B and fig 1-2 wherein the industrial system/components are illustrated. Also see [0030-0041]. Furthermore, [0052] "Thus, the detected acoustic signature may provide a basis for predicting corrosion or fouling conditions in the system", see claims 14-15 and [0061].)
This makes it possible to make a software adjustment in the circuitry of the monitoring electronics, without changing the circuit arrangement”, wherein the adjustment reads on “modify”. Furthermore, [0052] "Thus, the detected acoustic signature may provide a basis for predicting corrosion or fouling conditions in the system", see claims 14-15. Brown teaches modifying the data collection, which is applied to the equipment and segments of the system of figs 1-5, one of ordinary skill in the art would contemplate that such system includes a first channel and a second equipment connected to such channel. Moreover, one of ordinary skill in the art would contemplate that the collection decision is based on the detection of the equipment and the channel status “corrosion/ fouling”, see claims 14-17, and thus the software would consider the input of a certain set of channels rather than the other sets based on the detected status/fault. In other words, one of ordinary skill in the art would expect that the software modification includes the selective data collection sources based on the channels’ status and the equipment status. Moreover, [0091-0092] see an example of how the software to activate a certain channel/ circuitry/ collection in a certain location based on the diagnosed status, such modification is in response to the status detection has been managed via a software control aspect.)

As to claims 2, 9 and 16, Brown teaches “wherein the response circuit is further structured to rebalance loads of the second industrial component in response to the continuous operation is not required, thereby allowing low power consumption” wherein “allowing low power consumption” reads on “rebalance loads”; “The device need not be powered by the control loop”, and wherein the determination is based on the acoustic pattern [0093-0094] and fig 8, which shows an abnormal activity (noise) that matches a certain fault as disclosed in [0033-0034]. The sensors are affixed to determine segments/equipment performance, i.e. the second industrial device could be any of the (pipes, boiler, segments, or any of the equipment of figs 1-5. Moreover, [0040] “This makes it possible to make a software adjustment in the circuitry of the monitoring electronics, without changing the circuit arrangement”, wherein the adjustment reads on “rebalance load”, wherein such adjustment [0068] may include maintenance which include removing/ adding a certain equipment/hardware changes, or partially removing while under maintenance as known in the art.)

As to claims 4, 11 and 18, Brown teaches “wherein the response circuit is further structured to adjust a process of the second industrial component in response to the identified noise pattern.” ([0040] “This makes it possible to make a software adjustment in the circuitry of the monitoring electronics, without changing the circuit arrangement”, wherein the adjustment reads on “modify”. Furthermore, [0052] "Thus, the detected acoustic signature may provide a basis for predicting corrosion or fouling conditions in the system", see claims 14-17. Brown teaches modifying the process which includes the components/ equipment of figs 1-5, one of ordinary skill in the art would contemplate that such system includes a first channel and a second equipment connected to such channel. Moreover, one of ordinary skill in the art would contemplate 

As to claims 5, 12 and 19, Brown teaches “wherein the process is at least one of a life cycle process, a duty cycle process, operational process, a time-driven process, or an event-driven process.” ([0091-0092] and example of an operational status of the equipment “how the valve is acting” and wherein a certain event such as “fouling” could take place, i.e. event driven. See [0088-0090] wherein the operational pressure of the valve is determined, and wherein the event of pressure change is to be detected, see figs 7A-C. Moreover, [0033] the periodic monitoring of background noise signature, reads on “time driven process”. [0088] “every couple second until the value has changed” which reads on “event driven” and time-driven process”). The claimed language states “at least one of” i.e. one limitation should suffice.

As to claims 7 and 14, Brown teaches “the data analysis circuit is further to remove a background noise from the plurality of detection values to determine the measured noise pattern.” (fig 8 and [0093-0094] “The diagnostic circuit separates acoustic patterns associated with vortices from background noise”. Also see [0020-0021], [0033] and [0039-0040].) 

Claims 3, 6, 10, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brown as applied to claims 1, 8 and 15 respectively above, and further in view of US 2004/0019461 A1, Bouse et al, hereinafter referenced as Bouse.

As to claims 3, 10 and 17, Brown teaches that balancing load by activating a well-functioning equipment whereas disconnecting or reducing the functionality of mal-functioning/ defective equipment (as the power to be reduced or disconnected) as in [0091]. One of ordinary skill in the art would contemplate that such step provides higher efficiency (improves probability of success). And wherein the disconnected equipment due to malfunctioning or defect, could be fixed and maintained as in [0068]. Knowing that the status diagnostic/detection of the second equipment could be applied to any of the equipment shown in figs 1-5 which reads on “second component”.)
The claimed language states “at least one of”, thus one limitation should suffice, i.e. this rejection should suffice alone, yet the examiner chose to consider all three limitations in order to provide a compact prosecution.

Bouse teaches “wherein the rebalancing achieves at least one of: an extended a life of the second industrial component, an improved probability of success of a process of the second industrial component, or facilitating maintenance on the second industrial component.” ([0027-0029] “This indication can increase machine life by not allowing root causes to run uncorrected (such as pump cavitation under certain process loads).” Also see [0056-0060] “balance fault”.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the element of extending equipment’s life corresponding to the fault/ malfunctioning diagnostic results of Bouse to be part of the diagnostic corresponding elements and responses, wherein such aspect would benefit Brown’s teaching as such concept would improve the performance and increase the efficacy of Brown, wherein faults to be balanced and equipment life to be extended along with the advantage of preventive maintenance and smooth performance (Bouse [0027-0029] and [0056-0060])

As to claims 6 and 20, Brown teaches the limitations of claim 1 and 15 respectively, and Brown teaches balancing power and data collection based on the detected status of the equipment/ channels within the system and wherein the status detection is based on the noise pattern as explained in the rejection above, yet Brown is silent in regards to “the response circuit is further structured to adjust an operating 
Bouse teaches “wherein the response circuit is further structured to adjust an operating parameter of the second industrial component in response to the identified noise pattern.” ([abstract] “logic operations based on the parameters and inference rules to produce fault information that is reported to a system processor, which selectively uses the fault information to control the plant machines. The inference rules include rules for determining faults as to balance, alignment, bearing condition, electrical condition, and cavitation”. Wherein the detection is based on the detected patterns as in [0069], [0071] and [0080-0081] as an example out of other detected patterns. Moreover,   [0011] “each local processor receives the parameter signals from the subset of sensors with which it is associated.”; “rules are programmed into the local processors to perform all logical operations based on the parameter signals and the plurality of inference rules to determine fault information for each machine”; “is programmed to selectively issue control commands based on the fault information. A control system is responsive to the control commands to selectively modify the operation of the machines based on the fault information”, see claims 4-5 “modify” and [0035] “parameter waveform”, [0027] “root causes”, wherein such modification is based on the detected fault and wherein the fault determination is based on the signals parameters, thus the modification also involves such parameters as in [0040].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the parameter modification of Bouse to become part of the applied adjustment of Brown, wherein such approach if it has not 

Response to Arguments
Applicant's arguments filed 1/21/2021 have been fully considered but they are not persuasive.

Applicant argues (Remarks page 9/14) “no priority documents are required to be submitted as all applications in the priority chain are U.S. applications. See MPEP § 210 (Listing formal requirements for priority) and MPEP § 1895.01 (Certified copies of priority international applications may be required by the Office where they do not originate in the United States.). In the event the Office disagrees, Applicant respectfully invites the Examiner to contact its Representatives to discuss the issue further.”
The examiner respectfully does not understand why such argument has been provided as there NO request in any manners for providing any type of priority documents in the office action what so ever. Under the priority title of the office action, a layout of the outlined claimed priority of the application based on the provided ADS as acknowledged by the office. No other requirements, arguments, objection or any actions 

The applicant argues (Remarks page 9-10/14) in regards to the previously provided foreign documents. The examiner acknowledged the argument.

The applicant argues (Remarks page 11/14) “submits that Brown does not show, disclose, teach, or suggest at least a response circuit structured to modify data collection from at least one input channel connected to data collection points  operationally coupled to the second industrial component in response to the identified noise pattern,”…. “of Brown. Specifically, the Office Action states that paragraph [0040] of Brown teaches a software adjustment to monitoring electronics, that paragraph [0052] teaches an acoustic signature may provide a basis for predicting corrosion (or fouling), and that one of skill in the art would readily understand from these teachings that software could be used to consider a first input rather than a second input based on detected faults, e.g., corrosion. The Office further states that paragraphs [0091 ]-[0092] provide examples of software modification based on a diagnosed status.”…… “Applicant notes Brown is concerned with modifying "existing" flowmeters via software so that they can be used to detect fouling or corrosion for the purpose of avoiding the use of specialized equipment. See Brown, paras. [0006], [0019]-[0021]”
The examiner respectfully does not agree. First the above argument is moot as it has no basis, as there is nowhere in the rejection or the prior art that indicates (implicitly or expressly) what has been argued and alleged other than the no basis applicant’s conclusions. Second, the office action clearly describes the process of [0034-0041] of collecting data, analyzing data and then apply actions/ adjustment based upon the determination of fault/ corrosion, see [0039-0041]. Third, the applicant uses [0006], [0019-0021] to prove his/ her point, yet the mentioned paragraphs in does NOT provide any support for the alleged arguments, as these paragraphs conversely show that the previous conventional way used in the art is expensive and not preferred, whereas the new method is preferred as it is adaptive based on the collected/ measured parameters and their diagnostic data as in [0034-0041].  In effect, ironically the information of paragraph [0006] and [0019-0021] each contradicts what the applicant alleges. On the other hand such aspect is emphasized and explained in [0039-0041] and applied in [0090-0091] as disclosed in the OA and the prior art Brown, more examples provided in the office action see page 15 of OA [0088-0090]. Fourth, in regards to [0090-0091], the examiner is not sure why such aspect is part of the argument in the first place. The examiner would like to note that providing practical examples, clarifies the aspect and provide better understating to the applicant.
 
The applicant argues (Remarks page11/14) “While Brown may show use of new flowmeters with the software already installed, Applicant understands Brown to show that the "adjustment" cited by the Office Action is more accurately associated with an existing flowmeter. See para. Brown, para. [0040] ("Thus, an acoustic flowmeter can be adapted to provide process monitoring and diagnostics, in addition to flow  measurements, without requiring a unique fouling/corrosion detector system.”
The examiner respectfully does not agree. First, the examiner does not understand the above underlined argument, as the applicant concludes the use of new flowmeters with the software already installed? Firstly, there is nowhere in technology world that provides sensors/detectors without an installed software ever. Secondly, the examiner is not sure why the applicant emphasizes on the flowmeter being new or old as such feature has NOTHING to do with the claimed language, and has NO existence Thirdly, any detection system is considered new when being used for the first time as the data in the phase of being collected in order to provide a baseline of the upcoming determination along with the provided manufacturing features, yet there is no need to discuss such inherent aspect, specifically such aspect is applied and disclosed in the prior art Brown as the data is compared against the already accumulated signature/ pattern/ baseline see the OA [0039-0040] “baseline data stored in the memory”, “baseline signal”, [0033-0035] noise signature and pattern based on change in the detected noise; “change in noise signature”, many examples are provided in the OA see the rejection on pages 4-6 above. Second, the flowmeters detect foul based on the collected data in comparison with the already accumulated baseline/ signature, i.e. the argued underlined aspect above is moot and has no meaning [0033-0041]. Third, there is no wherein the claimed language that suggests in any way that the measurements and detection process is applied by a NON-existing flowmeter ever, thus such argument is moot and has no technical meaning in the first place.

The applicant argues (Remarks page 11-12/14) “In other words, field devices that include acoustic sensors can be adapted to perform two functions (flow measurement and process diagnostics) ... "). Applicant submits the foregoing is the larger context of the quote on page 6 of the Office Action from paragraph [0052] of Brown regarding "the detected acoustic signature may provide a basis for predicting corrosion or fouling conditions in the system," as well as the recitations of claims 14-15 of Brown (also cited on page 6 of the Office Action).”
The examiner respectfully disagrees, the examiner is not sure what is exactly meant by the above argument, what is wrong of using paragraphs of Brown to read on 

The applicant argues (Remarks page 12/14) “Paragraph [0040] continues by disclosing that a neural network 230, memory 228 and control center 214 provide for the ability to detect corrosion by isolating flow vortex measurements from background noise, which "makes it possible to make a software adjustment in the circuitry of the monitoring electronics [flowmeter], without changing the circuit arrangement." In other words, it is clear the adjustment cited by the Office Action occurs prior to data acquisition by the flowmeter and is for configuring the disclosed system so that it can split measurement data from noise to provide for the subsequent detection of corrosion. As the adjustment occurs before data acquisition by the flowmeter, the adjustment occurs prior to a point in time when any noise pattern could possibly be identified from the data acquired by the flowmeter - because such data has not yet been acquired by the flowmeter and because the flowmeter has not yet been configured to isolate measurement data from noise.”… “Thus, while paragraph [0040] appears to teach software modification of sensor inputs, it teaches making such modifications to provide for the subsequent detection of corrosion, as opposed to making an adjustment in response to detection of corrosion. Applicant respectfully submits that this teaching runs counter to the Office Action's assertion that one of skill in the art, in view of the teaching of paragraph [0040], would have contemplated software considering different inputs based on detected faults, e.g., corrosion.”
The examiner respectfully does not agree. First, the above argument lacks the technical practicality of adjusting before/prior measuring, which is technically not acceptable or applicable. Second, the applicant concluded that the adjustments have been applied prior to the measurement/ data acquisition, yet such conclusion is based on no basis neither in the prior art nor in Brown what so ever, the applicant should provide a language or any hint that provides support for the alleged argument, yet the Third, the alleged conclusion totally contradicts the prior art and the OA, as the measurement takes place in the first step and the data processing/ analyzing and then determination respectively occur, wherein the determination of foul/ corrosion is based on comparison with baseline/ signature taken form the collected data. i.e. the conclusion definitely contradicts the prior art and the OA, see OA page 4-6 above, see fig 7-8. Fourth, the alleged and concluded aspect by the applicant contradicts the practical technical aspect of fault/ foul detection and has no technical or scientific basis, letting apart that it lacks the support in the office action and the prior art. Fifth, the adjustment process of [0039-0040] is applied based on the measured data with comparison with the baseline/ signature, see [0033-0041].

The applicant argues (Remarks page 12/14) “Regarding the Office Action's assertion that paragraphs [0091]-[0092] of Brown provide examples of software modification based on a diagnosed status, Applicant has reviewed these sections and can find no such examples. Paragraph [0091] concerns diagnostic checks of a valve but contains no disclosure of making a software adjustment in response to a detected problem. Paragraph [0092] concerns adapting flowmeters and pressure sensors, as elaborated in paragraphs [0006], [0019]-[0021], and [0040], but contains no disclosure of making a software adjustment in response to a diagnostic status. Further, Applicant has reviewed the entirety of Brown and can find no teaching or suggestion of making a software modification to sensor inputs in response to identified noise patterns.”
The examiner respectfully does not agree. First, there is nowhere in the claimed language that request a software change, on contrast the language is so broad in regards of the change “modify data collection”, in other words, such argument is moot as it argues limitations that are not claimed MPEP 2145 VI. Second, the software Third, the term on-line of [0091] means while the measurement takes place NOT after the measurement takes place, i.e. the detection takes place while the measurement is accumulated and the change also takes place within the process of analysis and foul determination, i.e. the argument of the “prior” limitation is moot.

The rest of the arguments (Remarks page 13-14) have been considered, yet the examiner respectfully does not agree, and would like to refer to the above answers which suffice the purpose of responding to them.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMAN A ALKAFAWI whose telephone number is (571)272-4448.  The examiner can normally be reached on Monday-Friday 8:00 Am- 5:00 Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 5712722619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


EMAN A. ALKAFAWI
Primary Examiner
Art Unit 2865



/EMAN A ALKAFAWI/           Primary Examiner, Art Unit 2865  
3/9/2021